

115 HJ 118 IH: Authorization for Use of Military Force Against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 118IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Coffman (for himself, Mr. Gallego, Mr. Bacon, and Mr. Panetta) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONAuthorizing the use of United States Armed Forces against al-Qaeda, the Taliban, and the Islamic
			 State of Iraq and Syria, and any associated persons engaged in hostilities
			 against the United States, and for other purposes.
	
 1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force Against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria.
		2.Authorization for the use of United States Armed Forces to prevent future acts of international
			 terrorism against the United States
 (a)AuthorizationFor the five-year period beginning on the date of the enactment of this joint resolution, the President is authorized to use all necessary and appropriate force against any person described in subsection (b) in order to prevent any future acts of international terrorism against the United States by such person.
 (b)Persons describedThe persons described in this subsection are the following: (1)Al-Qaeda, the Taliban, and the Islamic State of Iraq and the Levant.
 (2)Any person, other than a sovereign nation, that is a part of, or substantially supports, one or more of the persons described under paragraph (1), and has engaged in hostilities against the United States, the United States Armed Forces, or civilian personnel supporting such Armed Forces.
				(c)War Powers Resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this section supercedes any requirement of the War Powers Resolution. 3.Report requiredNot later than 60 days after the date of the enactment of this joint resolution, and every 90 days thereafter for the following five years, the President shall submit to Congress a report describing any actions taken pursuant to the authorization under section 3.
		4.Repeal of prior authorizations
 (a)Repeal of 2001 authorizationThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby repealed.
 (b)Repeal of 2002 authorizationThe Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed.
			